EXHIBIT 10.13

 

SECOND AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

Second Amendment (“Amendment”) made as of the 15th day of December, 2008 to the
Employment Agreement (“Employment Agreement”) dated as of January 17, 2003, as
subsequently amended as of November 1, 2007, by and between Boston Properties,
Inc., a Delaware corporation with its principal executive office in Boston,
Massachusetts (the “Company”), and Mortimer B. Zuckerman (“Employee”).

 

WHEREAS, the parties hereto desire to amend the Employment Agreement further to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended; and

 

WHEREAS, the parties hereto desire that this Amendment be deemed a modification
and an amendment to the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and Employee agree as follows:

 

1. Subparagraph 8(e)(iii) of the Employment Agreement is amended by deleting the
penultimate sentence of clause (A) thereof and substituting therefor the
following:

 

“The Severance Amount shall be paid in equal installments in accordance with the
Company’s then payroll practice over a twelve (12) month period beginning with
the first payroll date that occurs at least thirty (30) days after the Date of
Termination.”

 

2. All other provisions of the Employment Agreement shall remain in full force
and effect according to their respective terms, and nothing contained herein
shall be deemed a waiver of any right or abrogation of any obligation otherwise
existing under the Employment Agreement except to the extent specifically
provided for herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Company and by Employee as of the date first above written.

 

BOSTON PROPERTIES, INC.

By:

  /s/ Douglas T. Linde   Name:   Douglas T. Linde   Title:   President /s/
Mortimer B. Zuckerman

MORTIMER B. ZUCKERMAN

 

2